Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 6/27/2022, where no claims were amended. Claims 1-13,15,16,21-25 remain pending.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but are not persuasive.
On page 3 of remarks, Applicant argues Lingafelt does not teach “wherein each of the human users and the device are each independently authenticated to join the first set of members”, and argues that the combination of references comprising Lingafelt would require a change in principle of operation since Lingafelt does not disclose any member as being a device, but rather as being people.
In reply, Applicants arguments are not persuasive. Firstly, Lingafelt was only relied upon to teach the concept of authenticating participants to join a chat session and which is taught by Lingafelt in at least paragraph 11 and figure 3. Applicant even acknowledges that Lingafelt teaches authenticating participants into a chat session. However, Lingafelt was not relied upon to teach the limitation “device is not utilized…”, as this limitation was taught by Shaffer (see at least paragraphs 3 and 24 of Shaffer) and was also acknowledged by the Applicant to be taught by Shaffer.
Secondly, the allegation that the combination requires a change in the principle operation of Lingafelt is incorrect. Lingafelt was relied upon to teach authenticating participants into a chat session. This principle does not change regarding who the participants are (human or device), as all participants would be authenticated (and where the participants were shown to be taught by Thapa and Shaffer). The claims are worded broadly and are given their broadest reasonable interpretation. The claims only require authentication and do not require the argues “configuration and execution of an automated system capable of providing credentials”. It is noted that the features upon which applicant relies (i.e., “configuration and execution of an automated system capable of providing credentials”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Despite that, nothing would prevent Lingafelt, in principle, from authenticating each human user and the device.
	Thirdly, Shaffer teaches human users and bots joining a collaboration session, and further teaches an embodiment where each participant can have their own bot that also participates in the session (see Shaffer, at least paragraphs 25-26). Under this embodiment a joining participant aong with their associated bot is admitted into a session. If the participant is authenticated according to the teachings of Lingafelt then, by extension, the participants’ bot is also authenticated to be part of the session. The claims use of “authenticated” is broad and is thus broadly satisfied by a combination of the Thapa, Shaffer and Lingafelt references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-12,15,21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thapa (US Publication 20090089683) in view of Shaffer et al (US Publication 20150215365) in further view of Lingafelt et al (US Publication 20070198647).
In reference to claim 1, Thapa teaches a system, comprising:
a first collaboration space having a first set of members, (see at least paragraph 35 lines 3-6, which teaches a set of members in  a video conference) 
wherein the first set of members comprises members including human users and a device (see at least paragraph 35 and paragraph 38 lines 1-2, which teaches the device of Lakshman is not associated with the original users of the first video conference).
Thapa fails to explicitly teaches wherein the device is not utilized by any member who is one of the human users in the first set of members to access the first collaboration space. However, Shaffer teaches performing textual analysis in a collaboration session (see Shaffer, at least paragraph 3) and discloses a bot device as a member in the collaboration session and where the bot device is not one of the human participants in the session (see Shaffer, at least paragraph 24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on the teachings of Shaffer for the purpose of performing textual analysis of the collaboration session to assist in recognizing and diagnosing any issues mentioned in the session.
Thapa fails to explicitly teach wherein each of the human users and the device are each independently authenticated to join the first set of members. However, Lingafelt teaches managing chat session and discloses authenticating each member of a group to determine if their credentials are valid, and if so then joining the member to the chat session (see Lingafelt, at least paragraph 11, decision #216). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on the teachings of Lingafelt for the purpose of managing and controlling who can join a chat session thus ensuring privacy and security.
In reference to claim 2, this is taught by Shaffer, see at least paragraph 24, which teaches the bot device is separate from the human users.
In reference to claim 4, this is taught by Thapa, see at least paragraph 57, which teaches adding a subset to another conference and each conference is persistent.
In reference to claim 5, this is taught by Shaffer, see at least paragraph 24, which teaches the chat feed of human participants, and at least paragraph 52, which teaches the bot device transmitting data to and from the collaboration session.
In reference to claim 6, this is taught by Shaffer, see at least paragraph 59, which teaches the bot device has visible or invisible presence status.
In reference to claim 7, this is taught by Shaffer, see at least paragraphs 23 & 49, which teaches the bot device operates separate from the user who added the bot.
In reference to claim 8, this is taught by Thapa, see at least paragraphs 51,53, which teaches aggregating first and second conferences into a third conference. Furthermore, Shaffer in at least paragraphs 49-50, teaches parsing at least first and second words and phrases, determining a conflict/problem, and resolving the problem via root cause analysis.
In reference to claim 9, this is taught by Shaffer, see at least paragraph 23, which teaches the bot device is autonomous and not controlled by a user who is a member of the set of members.
In reference to claim 10, this is taught by Shaffer, see at least paragraphs 24 & 52, which teaches the bot device sending communications without the human users controlling the communication.
Claims 11,12 are slight variations of the rejected claims 1,2,4-10 above, and are therefore rejected based on the same rationale.
In reference to claim 15, this is taught by Shaffer, see at least paragraphs 26 & 59, which teaches the bot device is autonomous and visible in the graphical interface of the collaboration session.
Claim 21 is a slight variation of the rejected claims 1,2,4-10 above, and is therefore rejected based on the same rationale.
In reference to claim 22, this is taught by Thapa, see at least paragraph 39, which teaches adding additional members into the conference session.
In reference to claim 23, is a slight variation of the rejected claims 1,2,4-10 above, and is therefore rejected based on the same rationale.
Claims 24,25 are slight variations of the rejected claims 1,2,4-10 above, and are therefore rejected based on the same rationale.

Claims 3,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Thapa (US Publication 20090089683) in view of Shaffer et al (US Publication 20150215365) in further view of Lingafelt et al (US Publication 20070198647) in further view of Reyes (US Publication 20170118271).
In reference to claim 3, see Thapa at least paragraph 51, which teaches a first video conference being merged into a second video conference. Thapa fails to explicitly teaches wherein the at least one piece of information comprises a network resource accessed via an API. However, Reyes teaches sharing electronic documents in an electronic meeting (see Reyes, at least abstract) and discloses an API for a file sharing application which is utilized for accessing documents within the electronic meeting (see Reyes, at least paragraph 62).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on the teachings of Reyes for the purpose of enabling a variety of different functions related to sharing and controlling a file in an online collaborative environment.
In reference to claim 13, Shaffer teaches wherein the joining the device is performed without any input from a user at the device (see Shaffer, at least paragraph 26). Thapa and Shaffer fail to explicitly teach invoking an API to join the device member to the collaboration space. However, Reyes teaches sharing electronic documents in an electronic meeting (see Reyes, at least abstract) and discloses an API for a file sharing application which is utilized for joining documents within the electronic meeting (see Reyes, at least paragraph 62).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on the teachings of Reyes for the purpose of facilitating the joining of members or files into an online collaborative environment.
Claim 16 is a slight variation of the rejected claims 5,11,13 above, and is therefore rejected based on the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
July 7, 2022